         Case 1:18-cv-00637-RP Document 133 Filed 01/06/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DEFENSE DISTRIBUTED and SECOND                 §
 AMENDMENT FOUNDATION, INC.,                    §
                                                §
                Plaintiffs,                     §
                                                §
        v.                                      §
                                                §
 UNITED STATES DEPARTMENT OF                    §
 STATE, Michael R. Pompeo, in his official      §
 capacity as Secretary of State;                §
 DIRECTORATE OF TRADE                           §
 CONTROLS; MIKE MILLER, in his                  § Case No.: 1:18-cv-637-RP
 official capacity as Acting Deputy Assistant   §
 Secretary of Defense Trade Controls;           §
 SARAH HEIDEMA, in her official                 §
 capacity as Director of Policy, Office of      §
 Defense Trade Controls Policy,                 §
                                                §
 and                                            §
                                                §
 GURBIR GREWAL, Attorney General of             §
 the State of New Jersey,                       §
                                                §
                Defendants.                     §

                          MOTION TO WITHDRAW AS COUNSEL


       Pursuant to Local Rule AT-3, Eric J. Soskin of the Department of Justice, one of the

attorneys of record for the Federal Defendants, hereby respectfully moves to withdraw from this

case. Mr. Soskin will be joining the Office of Inspector General at the Department of

Transportation and will soon be leaving the Department of Justice. The United States will

remain represented in this action by other attorneys from the Department of Justice, including his

colleague, Lisa Newman, of the Federal Programs Branch and Assistant U.S. Attorney Liane

Noble. Their address and contact information appear on the docket and are set forth below:
         Case 1:18-cv-00637-RP Document 133 Filed 01/06/21 Page 2 of 3




       Lisa Newman
       Federal Programs Branch, Civil Division
       U.S. Department of Justice
       1100 L St. NW
       Washington, DC 20005
       202-353-5882
       Email: lisa.n.newman@usdoj.gov

       Liane Noble
       U.S. Attorney's Office
       903 San Jacinto Blvd., Suite 334
       Austin, TX 78701
       512-370-1252
       Email: liane.noble@usdoj.gov




Dated: January 6, 2021                    Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          ANTHONY J. COPPOLINO
                                          Deputy Director

                                          /s/ Eric J. Soskin
                                          Eric J. Soskin (PA Bar No. 200663)
                                          Lisa Newman
                                          Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, N.W., Rm. #12002
                                          Washington, DC 20005
                                          Tel.: (202) 353-0533
                                          Eric.soskin@usdoj.gov

                                          Gregg N. Sofer
                                          United States Attorney

                                          Liane Noble
                                          Assistant United States Attorney
                                          Texas Bar No. 24079059
                                          903 San Jacinto Blvd., Suite 334
                                          Austin, Texas 78701
                                          Tel.: (512) 370-1252
                                          liane.noble@usdoj.gov
          Case 1:18-cv-00637-RP Document 133 Filed 01/06/21 Page 3 of 3




                                              Counsel for Defendants



                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the other

parties to this action and their counsel of record through electronic filing in the Court’s ECF

system on January 6, 2021.



                                                      /s/
                                                      Eric J. Soskin
